DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 5-7, 10-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhold (USP 4,802,695). For portions of the rejection, please refer to the annotated figure below:

    PNG
    media_image1.png
    498
    603
    media_image1.png
    Greyscale

In regards to claims 1, Weinhold discloses a wing nut (5) for a hammer union, the wing nut comprising: 
a body having an axial length defined between first and second end surfaces, the body having an exterior surface extending between the first and second end surfaces; 
a passage (central bore) axially extending through the body from the first end surface to the second end surface, wherein the passage defines an interior surface of the body;

a plurality of circumferentially-spaced lugs (see annotated fig.) extending radially from the exterior surface of the body;
wherein a first lug of the plurality of lugs having a radially-extending side walls configured to receive forces used to tighten and loosen the wing nut (fig. 1 shows this capability);
Weinhold does not disclose internal threaded connection having a full-root radius (full root radius being defined as each thread comprises a rounded crest having a radius). It would have been obvious to one having ordinary skill in the art to modify Weinhold to have rounded threads which are known in the art, since change of shape of a prior art device has been held to be within the general skill of a worker in the art as a matter of obvious design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
In regards to claim 5, Weinhold further disclose the exterior surface of the body defines an outer circumference and an outer diameter and wherein the first lug of the plurality of lugs defines a width measured along a line that is tangential to the outer circumference of the body (shown in fig. 1).
While Weinhold does not expressly disclose the ratio of the outer diameter of the body to the width being between about 2.5 and about 5.5; the ratio may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Weinhold to have the ratio of the outer diameter of the body to the width being between 
In regards to claim 6, while Weinhold does not expressly disclose the outer diameter of the body is about seven inches and the width of the first lug is about two inches such that the ratio of the outer diameter of the body to the width of the first lug is about 3.5; the outer diameter and the width of the first lug may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Weinhold to have the outer diameter of the body is about seven inches and the width of the first lug is about two inches such that the ratio of the outer diameter of the body to the width of the first lug is about 3.5, as the outer diameter and width of the lug may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 7, Weinhold further discloses the internal threaded connection of the wing nut is adapted to engage a corresponding external threaded connection of a female sub (9) to couple the female sub to a male sub and at least partially form the hammer union.
In regards to claim 10, while Weinhold does not expressly disclose the pitch angle being 29 degrees; the pitch angle may be determined through the use of routine experimentation 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Weinhold to have a pitch angle of 29 degrees, as the pitch angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Further regarding claims 5-7 and 10, it is noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 11, Weinhold further discloses the wing nut being configured for coupling with a retainer ring having a plurality of retainer segments concentrically disposed about a male sub of the hammer union, wherein the plurality of retainer segments is radially positioned between the male sub and the threaded wing nut such that the threaded wing nut is concentrically disposed about the male sub but the interior surface of the body of the wing nut is
 spaced radially from the male sub (figure 1 shows that the wingnut of Weinhold is capable of being used with a male sub having a plurality of retainer segments).
In regards to claim 12, Weinhold further discloses a first internal shoulder (7) formed by the interior surface of the body and defining another portion of the passage.
In regards to claims 13 and 14, Weinhold further discloses the body has a variable wall thickness defined between the interior surface of the body and the exterior surface of the body (shown in annotated fig.).
In regards to claim 15, Weinhold further discloses the variable wall thickness at the second end surface is greater than the variable wall thickness at the first end surface (shown in annotated fig.).
In regards to claim 16, Weinhold further discloses the internal threaded connection extends from the first end surface and towards the first internal shoulder (shown in fig. 1).
In regards to claim 17, Weinhold further discloses a second internal shoulder (see annotated fig.) formed by the interior surface of the body and defining yet another portion of the passage.
In regards to claim 18, Weinhold further discloses the second internal shoulder is axially positioned between the internal threaded connection and the first internal shoulder (shown in annotated fig.).
In regards to claims 20 and 21, Weinhold further discloses he variable wall thickness at the first internal shoulder (7) is greater than the variable wall thickness at the first end surface (near “10”), increasing rigidity of the body.
In regards to claim 22, while Weinhold does not expressly disclose the thickness at the first shoulder being about .75 inches and the thickness at the first end surface being about .6 inches; the thicknesses may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhold as applied to claim 1 above, and further in view of Myers (USP 8,833,804).
In regards to claims 2 and 19, Weinhold teaches the nut of claim 1. Weinhold does not disclose first lug of the plurality of lugs extends along the entirety of the axial length of the body.
However, Myers shows a similar wing nut (18) with a plurality of lugs (88) extending along the entirety of an axial length of the body.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the wing nut of Weinhold with lugs that extend along the entirety of an axial length in order to increase the strength of lugs.

Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive. 
The declaration under 37 CFR 1.132 filed 18 January 2022 is insufficient to overcome the rejection of claim 1 based upon 35 USC 103 as set forth in the last Office action. For starters, the declaration does not address the specification references being used in the rejection. must file a copy of the standard (excerpts of the applicable portions are acceptable). For the reasons above, the declaration is insufficient and applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/29/2022